NUMBER 13-03-247-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

JIMMY CARROLL DAY,                                                              Appellant,

v.
 
THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 117th District Court of Harris County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion by Justice Garza
 Appellant, Jimmy Carrol Day, pled guilty to the offense of failure to comply with the
Texas sex offender registration requirements.  See Tex. Code Crim. Proc. Ann. art.
62.10(a) (Vernon Supp. 2004).  Appellant contends in one issue that the trial court erred
by failing to admonish him concerning the requirements to register as a sex offender,
thereby affecting his substantial rights.  See Tex. Code Crim. Proc. Ann. art. 26.13(a)(5)
(Vernon Supp. 2004).  We affirm the trial court’s judgment because the offense for which
appellant was convicted did not require any such admonition.
Standard of Review
Before accepting a guilty plea, the trial court must admonish a defendant that he or
she will be required to meet the registration requirements of chapter 62 of the Texas Code
of Criminal Procedure if he or she is convicted or placed on deferred adjudication for an
offense subject to chapter 62 registration.  Tex. Code Crim. Proc. Ann. art. 26.13(a)(5). 
A trial court’s failure to substantially comply with article 26.13(a) does not automatically
constitute reversible error, but rather is subject to harm analysis by the appellate court. 
Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997); see Tex. R. App. P. 44.2(b).
Admonition 
Prior to accepting a guilty plea, the trial court must admonish the defendant that he
or she will be required to meet the chapter 62 registration requirements only if the offense
to which the defendant is pleading guilty is one that requires registration.  The offenses that
require registration are listed in article 62.01 of the code.  See Tex. Code Crim. Proc. Ann.
art. 62.01(5) (Vernon Supp. 2004).  The offense to which appellant pled guilty and from
which he now appeals is not listed in chapter 62 and consequently does not require
registration.  See id.  Therefore, the trial judge was not required to admonish appellant that
he would be required to register as a sex offender.  Accordingly, the trial judge did not
commit error in failing to make an admonishment.  Appellant’s sole issue is overruled.
We affirm the judgment of the trial court.  
 
 
                                                                           _______________________                                                                                      DORI CONTRERAS GARZA,
                                                                           Justice
 
 Do not publish.
          Tex.R.App.P. 47.2(b)
          Memorandum Opinion delivered 
          and filed this the 29th day of July, 2004.